               Case 2:20-cr-00084-RSM Document 9 Filed 06/22/20 Page 1 of 3




 1                                                        The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                        No. MJ20-324
11                          Plaintiff,
                                                       MOTION FOR DETENTION
12                     v.
13    DEVINARE ANTWAN PARKER,
14                          Defendant.
15
16         The United States moves for pretrial detention of the Defendant, pursuant to 18
17 U.S.C. § 3142(e) and (f).
18       1.     Eligibility of Case. This case is eligible for a detention order because this
19 case involves (check all that apply):
20         ☐      Crime of violence (18 U.S.C. § 3156).
21         ☐      Crime of Terrorism (18 U.S.C. § 2332b (g)(5)(B)) with a maximum
22                sentence of ten years or more.

23         ☐      Crime with a maximum sentence of life imprisonment or death.
24         ☐      Drug offense with a maximum sentence of ten years or more.
25
           ☐      Felony offense and defendant has two prior convictions in the four
26                categories above, or two State convictions that would otherwise fall within
27                these four categories if federal jurisdiction had existed.

28
     MOTION FOR DETENTION - 1                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. PARKER, MJ20-324
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-cr-00084-RSM Document 9 Filed 06/22/20 Page 2 of 3




 1         ☐       Felony offense involving a minor victim other than a crime of violence.
 2         ☒       Felony offense, other than a crime of violence, involving possession or use
 3                 of a firearm, destructive device (as those terms are defined in 18 U.S.C. §
                   921), or any other dangerous weapon.
 4
 5         ☐       Felony offense other than a crime of violence that involves a failure to
                   register as a Sex Offender (18 U.S.C. § 2250).
 6
 7         ☒       Serious risk the defendant will flee.
 8         ☒       Serious risk of obstruction of justice, including intimidation of a
 9                 prospective witness or juror.
10         2.      Reason for Detention. The Court should detain defendant because there
11 are no conditions of release which will reasonably assure (check one or both):
12        ☒      Defendant’s appearance as required.
13
           ☒       Safety of any other person and the community.
14
           3.      Rebuttable Presumption. The United States will invoke the rebuttable
15
     presumption against defendant under § 3142(e). The presumption applies because:
16
           ☐       Probable cause to believe defendant committed offense within five years of
17                 release following conviction for a qualifying offense committed while on
18                 pretrial release.
19         ☐       Probable cause to believe defendant committed drug offense with a
20                 maximum sentence of ten years or more.
21
           ☐       Probable cause to believe defendant committed a violation of one of the
22                 following offenses: 18 U.S.C. §§ 924(c), 956 (conspiracy to murder or
23                 kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

24
           ☐       Probable cause to believe defendant committed an offense involving a
25                 victim under the age of 18 under 18 U.S.C. §§1591, 2241, 2242,
26                 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3),
                   2252A(a)(1) through 2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.
27
28
     MOTION FOR DETENTION - 2                                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. PARKER, MJ20-324
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-cr-00084-RSM Document 9 Filed 06/22/20 Page 3 of 3




1         4.      Time for Detention Hearing. The United States requests the Court
2 conduct the detention hearing:
3         ☒       At the initial appearance
4         ☐       After a continuance of      days (not more than 3)
5
6
          DATED this 22nd day of June, 2020.
7
8                                             Respectfully submitted,
9
                                              BRIAN T. MORAN
10                                            United States Attorney
11
12                                            /s/ Erin H. Becker
                                              ERIN H. BECKER
13
                                              Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR DETENTION - 3                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. PARKER, MJ20-324
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
